— In a support proceeding, the husband appeals (1) as limited by his brief, from so much of an order of the Family Court, Nassau County (Cohen, J.), entered April 5, 1981, as partially denied his petition for a downward modification of support, and (2) from a further order of the same court, entered June 2, 1981, which, inter alia, found him to be in contempt. Order entered April 15, 1981 reversed, insofar as appealed from, and order entered June 2, 1981 reversed, without costs or disbursements, and matter remitted to the Family Court for further proceedings consistent herewith. The hearing of March 2, 1981, which resulted in the order entered April 15, 1981, was improperly conducted since the parties were not sworn or afforded the opportunity to cross-examine each other. Since the order entered June 2, 1981 was based on the April order, it also must be reversed (see Matter of Reynolds v Reynolds, 50 AD2d 993; Matter of Kramer v Kramer, 49 AD2d 907). Damiani, J. P., Lazer, Mangano and Gulotta, JJ., concur.